Citation Nr: 1602641	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury, including headaches.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

FINDINGS OF FACT

1.  A claim of entitlement to service connection for residuals of a head injury was denied by the Board in a May 2008 decision that was not appealed.   

2.  The evidence received since the May 2008 Board denial does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 2008 Board denial of the Veteran's claim of entitlement to service connection for residuals of a head injury is final.  38 U.S.C.A. §§ 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Evidence received since the May 2008 Board denial is not new and material; thus, this claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. 
§ 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Consider also, however, that a more recent precedent opinion of VA's Office of General Counsel (OGC), VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, OGC looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).  

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

Here, VA correspondence issued in October 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating, and notified the Veteran of the evidence and information that was necessary to reopen the claim and of the evidence as well as information necessary to establish entitlement to the underlying claim for the benefit being sought.

VA also has a duty to assist the Veteran in developing his claim.  This duty includes assisting him in the procurement of relevant records, including service and post-service treatment records.  No examination regarding this claim is necessary, however, unless and until there is new and material evidence to reopen it, which, as will be explained, there is not.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2015).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (requiring the claimant to show prejudicial error, i.e., that any error committed was more than harmless, meaning outcome determinative of the claim, rather than necessarily presume that this is the case).  The RO has obtained the service treatment records and post-service VA clinical records.  

Here, the Veteran is petitioning to reopen his previously-denied claim of entitlement to service connection for residuals of a head injury.  In its prior May 2008 decision, the Board denied service connection on the basis that the Veteran's preexisting head injury residuals were not aggravated by his military service.  Absent an appeal, that decision is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

When a claim of entitlement to service connection has been previously considered and denied and that decision has become final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to the claim.  38 U.S.C.A. § 5108 (West 2014).  Thus, the Board must now consider whether new and material evidence has been submitted since the May 2008 Board decision to reopen this finally denied claim.  In making this determination, the Board must review all of the evidence submitted since the last final and binding decision, irrespective of whether that decision was on the underlying merits of the claim or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interpreted the language of 38 C.F.R. § 3.156(a) (2014) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2015), which does not require new and material evidence as to each previously unproven element of a claim.  In other words, the evidence proffered only needs to be new and material, not new, material, and raise a reasonable possibility of substantiating the claim. That is to say, there are just two, not three, requirements for successfully reopening a claim.

Newly-submitted evidence is presumed to be credible, albeit only for the limited purpose of determining whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as true or credible assertions of a claimant that are beyond his/her competence.

Here, the relevant evidence received since the Board's May 2008 final and binding decision includes VA treatment records dated through December 2011 which show ongoing treatment for headaches; however, these treatment records do not opine as to the etiology of his head injury residuals.  In addition, in correspondence dated in July 2010, a private physician repeated the Veteran's previous allegation that he experienced problems with headaches while on active duty.  However, the private physician declined to provide a opinions as to an in-service nexus or aggravation.  Rather, the physician indicated that:

I think he will probably have to go back to the VA and work through the JAG office and see if we can find out if there is any information concerning his discharge.  He did have an honorable discharge but I think it was a medical discharge.  The patient states that he went in on 09/30 and the date of his enlistment is an error but from what I can see now there is not too much I can really offer in that area I would be more than glad to work with him if he can get me something concrete like some records showing that it was definitely service connected.

Hence, the evidence, while new, in that it was not of record at the time of the May 2008 Board denial, is not material as it does not show that residuals of the Veteran's preexisting head injury were made chronically worse by his military service beyond their natural progression.  For these reasons and bases, the petition to reopen this claim must be denied.  Inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

No new and material evidence having been received, the petition to reopen the claim of entitlement to service connection for residuals of a head injury, including headaches, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


